Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or suggest either alone or in combination:  1. (Currently Amended) An information handling system, comprising: at least one processor; and an embedded controller coupled to the at least one processor; at least one voltage regulator, coupled to the at least one processor and coupled to the embedded controller, configured to provide power to the at least one processor; wherein the embedded controller is configured to: determine a utilization value of the at least one processor that is being utilized for a workload; determine that the utilization value is at or is above a threshold utilization value; determine a temperature value of the processor; determine a temperature value of the at least one voltage regulator; determine if the temperature value of the processor is below a first threshold value and if the temperature value of the at least one voltage regulator is below a second threshold value; if the temperature value of the processor is below the first threshold value and if the temperature value of the at least one voltage regulator is below the second threshold value: determine first power utilization information that informs the processor that the processor is utilizing less power than the processor is currently utilizing; and provide the first power utilization information to the processor; and if the temperature value of the processor is not below the first threshold value or if the temperature value of the at least one voltage regulator is not below the second threshold .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/GARY COLLINS/Examiner, Art Unit 2115